NO.     80-437

      I N THE SUPREME COURT OF THE STATE OF MONTANA

                                      1981



JOSEPH GOOTT,

                               P l a i n t i f f and Respondent,

      VS.


STATE OF MONTANA e t a l . ,

                               D e f e n d a n t s and A p p e l l a n t s .



Appeal from:         D i s t r i c t C o u r t of t h e Second J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f S i l v e r Bow.
                     Honorable James F r e e b o u r n , J u d g e p r e s i d i n g .

Counsel o f Record:

   For A p p e l l a n t s :

         Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , a r g u e d , and
          A l l e n C h r o n i s t e r , A s s i s t a n t Pittorney G e n e r a l ,
          a r g u e d , Helena, Montana
         John Winston, County A t t o r n e y , B u t t e , Montana

   For Respondent:

         J. Mayo Ashley a r g u e d , H e l e n a , Montana

   For Amicus C u r i a e :

         Marc F. R a c i c o t , County P r o s e c u t o r S e r v i c e s Bureau,
           H e l e n a , Montana
         Dowling Law Firm, Helena, Montana
         J o h n P. P o s t o n , H e l e n a , Montana



                                    Submitted:           J u n e 8 , 1981

                                       Decided :                2 - I@@
Mr. C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of t h e
Court.
            J o s e p h G o o t t b r o u g h t a d e c l a r a t o r y j udgment a c t i o n i n t h e
S i l v e r Bow C o u n t y D i s t r i c t C o u r t t o d e t e r m i n e w h e t h e r a g a m b l i n g
game m a r k e t e d by Goott was law£ u l i n Montana.                          The D i s t r i c t C o u r t

h e l d t h a t t h e game known as " P o k e r A l l                Keno" was law£ u l u n d e r
t h e Montana Card G a m e s A c t , s e c t i o n s 23-5-301                  e t seq.,         MCA.

            On a p p e a l t h e S t a t e a s k s t h i s C o u r t t o d e t e r m i n e w h e t h e r

t h e game " P o k e r A l l Keno" is l a w f u l u n d e r e i t h e r t h e Montana Card
G a m e s A c t , s u p r a , o r t h e B i n g o and R a f f l e s Law, s e c t i o n s 23-5-401

e t seq.,      MCA.

            The game o f " P o k e r A l l Keno" i s p l a y e d u s i n g e q u i p m e n t
w h i c h is s i m i l a r t o t h a t commonly used t o p l a y k e n o .                   A

t r a n s p a r e n t r e c e p t a c l e h o l d s 52 b a l l s , e a c h b e a r i n g t h e r e p r e s e n -

t a t i o n of a card i n a conventional deck of playing c a r d s .                                    Air

p r e s s u r e is used t o mix t h e s e b a l l s , and f i v e b a l l s a r e t h e n
blown a t random i n t o a t r a n s p a r e n t t u b e .               The b a l l s so c h o s e n a r e

d i s p l a y e d t o t h e p l a y e r s on a l i g h t e d w a l l s c r e e n .        P r i o r to t h e
commencement o f s h u f f l i n g and s e l e c t i o n , t h e p l a y e r s a t t e m p t to
g u e s s w h i c h b a l l s or c o m b i n a t i o n s o f b a l l s w i l l be c h o s e n .          The

c o m b i n a t i o n s which p l a y e r s c a n c h o o s e a r e b a s e d on t h e l'handsll

commonly e n c o u n t e r e d i n p o k e r , and a1t e r n a t i v e l y t h e p l a y e r s may
g u e s s w h e t h e r e a c h " c a r d " is h i g h o r l o w .        The game c a n be p l a y e d
b y m a r k i n g c a r d s or s l i p s w i t h g u e s s e s o r by p l a c i n g b e t s o n a
game t a b l e .      The o d d s o n g u e s s i n g s u c c e s s f u l l y are g i v e n t o t h e
p l a y e r s on t h e game b o a r d and o n t h e s l i p s , and t h e " h o u s e " makes

p a y o f f s to t h e p l a y e r s accordingly.
            G o o t t , as t h e owner o f t h e p a t e n t and c o p y r i g h t f o r t h e

t r a d e m a r k e d game o f " P o k e r A l l Keno", d i d n o t want t o assume t h e
r i s k o f p r o s e c u t i o n s h o u l d t h e game be i l l e g a l i n Montana.
T h e r e f o r e , he f i l e d a c o m p l a i n t p r a y i n g for a d e c l a r a t i o n t h a t
t h e game w a s l e g a l u n d e r t h e Bingo and R a f f l e s Law, s e c t i o n s

23-5-401       e t seq.,       MCA.      The p a r t i e s s u b m i t t e d a n a g r e e d s t a t e m e n t

o f f a c t s and e a c h p a r t y s u b m i t t e d p r o p o s e d f i n d i n g s and
conclusions.            The S t a t e s p r o p o s e d f i n d i n g s c o n c l u d e d t h a t " P o k e r
A l l Keno" was l a w f u l u n d e r t h e Bingo and R a f f l e s Law.                     Goottls

p r o p o s e d f i n d i n g s , w h i c h were a d o p t e d by t h e D i s t r i c t C o u r t ,
c o n c l u d e d " P o k e r A l l Keno" was l a w f u l u n d e r t h e Montana Card

Games A c t .       J u d g m e n t was e n t e r e d a c c o r d i n g l y .
            On a p p e a l , t h e S t a t e c o n t e n d s t h a t " P o k e r A l l Keno" i s
g o v e r n e d by t h e B i n g o and R a f f l e s Law and n o t b y t h e Montana Card
G a m e s A c t , and f u r t h e r a r g u e s t h a t t h e game is i l l e g a l .           Goott
now c o n t e n d s h i s game is l a w f u l u n d e r t h e Bingo and R a f f l e s A c t ,

a n d a r g u e s t h a t t h e S t a t e s h o u l d be b a r r e d from a s s e r t i n g t h e
i l l e g a l i t y o f keno f o r t h e f i r s t t i m e on a p p e a l .         A s amici

c u r i a e , t h e H o f b r a u and t h e Montana C o i n Machine O p e r a t o r s
A s s o c i a t i o n a g r e e w i t h G o o t t , and t h e Montana County A t t o r n e y s
A s s o c i a t i o n a r g u e s f o r a r e v i e w l i m i t e d to t h e i s s u e d e t e r m i n e d
b y t h e D i s t r i c t C o u r t judgment.
            The Montana C o n s t i t u t i o n , A r t i c l e 111, S e c t i o n 9 , p r o v i d e s

t h a t a l l f o r m s o f g a m b l i n g a r e p r o h i b i t e d u n l e s s a u t h o r i z e d by
t h e l e g i s l a t u r e or b y t h e p e o p l e t h r o u g h i n i t i a t i v e o r
referendum.           I n 1974 t h e l e g i s l a t u r e p a s s e d t h e Montana Card

G a m e s A c t , s e c t i o n s 23-5-301       e t seq.,       MCA,     legalizing certain
s p e c i f i e d c a r d games i n c l u d i n g p o k e r .      We recently rejected a

c h a l l e n g e t o t h e c o n s t i t u t i o n a l i t y o f t h e Montana Card G a m e s A c t
i n P a l m e r v. S t a t e o f Montana ( 1 9 8 1 ) ,                  Mont    .     ,   6 2 5 P.2d 5 5 0 ,
38 S t . R e p .   447, w h e r e i n w e n o t e d :

            "The [Card Games] A c t e x p r e s s e s t h e l e g i s l a t i v e
            i n t e n t i o n t h a t o n l y c e r t a i n c a r d games by w h i c h p a r -
            t i c i p a n t s v i e a g a i n s t o n e a n o t h e r , i n t e r s e , s h a l l be
            a u t h o r i z e d and t h a t c a r d games w h e r e e a c h p l a y e r v i e s
            a g a i n s t t h e h o u s e are p r o h i b i t e d .     The o b v i o u s
                                                                                                ."
            l e g i s l a t i v e p u r p o s e is t o b a n c a s i n o - t y p e g a m b l i n g
            P a l m e r v. S t a t e ,            Mont.           , 6 2 5 P.2d a t 551,
            3 8 S t . R e p . a t 449.
           W h i l e " P o k e r A l l Keno" p o s s e s s e s some o f t h e i n d i c i a o f
p o k e r , t h e game is e s s e n t i a l l y a v a r i a t i o n o f k e n o .         The t e c h -

n i c a l d e s c r i p t i o n o f t h e game c o n f i r m s t h a t p a r t i c i p a n t s d o n o t

c o m p e t e a g a i n s t o n e a n o t h e r b u t r a t h e r e a c h p l a y e r competes
a g a i n s t t h e h o u s e , t h e o p e r a t o r o f t h e game.         I t is t h e r e f o r e a

c a s i n o - t y p e o r b a n k i n g game which t h e l e g i s l a t u r e d i d n o t i n t e n d
t o a u t h o r i z e by t h e Montana Card G a m e s A c t .               P a l m e r , s u p r a . The

D i s t r i c t C o u r t e r r e d i n d e t e r m i n i n g t h a t " P o k e r A l l Keno" w a s

l e g a l u n d e r t h e Montana Card G a m e s A c t .
           W e d o n o t r e a c h t h e i s s u e of w h e t h e r " P o k e r A l l Kenon i s

l e g a l u n d e r t h e B i n g o and R a f f l e s L a w , s e c t i o n s 23-5-401          e t seq.,
MCA.      The D i s t r i c t C o u r t i n a d o p t i n g t h e r e s p o n d e n t ' s p r o p o s e d

f i n d i n g s and c o n c l u s i o n s d i d n o t r u l e o n t h e l e g a l i t y o f t h e game

u n d e r t h e B i n g o and R a f f l e s L a w .      Consequently,           t h a t i s s u e is n o t
b e f o r e t h i s Court f o r review.
           A d d i t i o n a l l y t h e S t a t e f o r t h e f i r s t t i m e on appeal a r g u e s

t h a t k e n o is i l l e g a l .    A s t h e l e g a l i t y o f k e n o was n o t a n i s s u e

b e f o r e t h e D i s t r i c t C o u r t i n t h i s case, w e d e c l i n e t o r u l e o n

t h i s question.         N o r t h e r n P l a i n s R e s o u r c e C o u n c i l v. Board o f

Natural Resources (1979),                         Mont    .       ,   594 P.2d 297, 3 6
St.Rep.      666.
           The judgment o f t h e D i s t r i c t C o u r t is r e v e r s e d . J u d g m e n t

i s e n t e r e d h o l d i n g t h a t " P o k e r A l l Keno" is n o t l a w f u l u n d e r t h e

Montana Card G a m e s A c t , s e c t i o n s 23-5-301                e t seq.,      MCA.



                                                 Chief J u s t i c e
Mr.   J u s t i c e F r a n k B. M o r r i s o n , Jr., c o n c u r r i n g :

           I c o n c u r i n t h e h o l d i n g t h a t " P o k e r A l l Keno"        is n o t

g o v e r n e d by t h e Card Games A c t , s e c t i o n 23-5-301,                et seq.,        MCA.

However, I would h o l d t h a t t h e game is l a w f u l u n d e r t h e Bingo and
R a f f l e s A c t , s e c t i o n s 23-5-401,     et seq.,       MCA




Mr.   J u s t i c e J o h n C.   Sheehy c o n c u r r i n g :

           I c o n c u r b e c a u s e P a l m e r v.   S t a t e , s u p r a , is s t a r e d e c i s i s .